Title: Jonathan Williams, Jr., to the American Commissioners, 19 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 19. 1777.
I went to Painbeuf on Sunday and returned hither last Evening. Mr. Peltier and myself went on board the Count de Vergennes and gave the necessary Directions. As I consider Dispatch of the utmost Consequence, I desired that as many Workmen as could be procured should be immediately employed. These are at present Scearce, but as a little more expence is no object in comparison to expedition, to insure a sufficient number it is concluded to give each one a little Gratification. I am fearfull that we shall not come within the 3 weeks I mentioned but you may depend that not a moments time shall be lost. While the Ship is preparing we shall be providing the Cargo and I intend to have the most Bulky Bales repacked but in all this I shall govern myself by my Time to which I apprehend every other Consideration should give place. I beg leave to suggest whether it would not be an additional precaution worth observing to have liberty in the Clearances to touch at St. pierre de michelon and some part of the Cargo to be aparently destined for that place, this will insure safe Conduct as far as Newfoundland and give the Captain more opportunities of getting into some part of the Massachusetts, and at the same time be a good excuse for his being so far to the Northward in case of Examination: This I humbly submit and shall not presume to add it to your directions without leave.
I have the pleasure to confirm the account of Capt. Weeks having sent in a prize laden with Codfish from Poole for Spain into L’orient, and to inform you further that he has brought in 4 more, two from England and Ireland for Cadiz, one with Barly the other with Flour, one from Bourdeaux for England with Wine and Brandy, and the Packet from Falmouth for Lisbon, this last mounts 16 Guns and engaged Capt. Weeks ¾ of an hour. Weeks I am told behavd heroically, he was the first man who boarded, and sword in hand obliged the English Capt. to strike; he had only one man kill’d, the first Lieut. lost an arm, and the Lieut. of marines has a musquet Ball in his wrist, but both are likely to do well. The Packet had many wounded but none killed, she had 50 men on board. It is said that Weeks has sailed again on another cruise but of this I am not certain. Mr. Morris is going off directly for L’orient and no doubt has given you the necessary Information. I understand that the Ships cannot be disposed off in french Ports, although the Cargoes may, in this Case it would be happy if you had a sufficiency of Sailors to send them immediately to America especially the Packet which seems to be very oppertune for your purpose. I shall give you every information that comes to my knowledge, but as the Business does not come in my way I only know what passes in common with every indifferent person, so can’t say what steps are intended, for every thing of this kind I must refer you to Messrs. Morris &c. &c.
I recvd. Mr. Deanes favour of the 12th and shall follow his Directions, but I apprehend it will not turn out adviseable to have anything to do with those arms. I have seen some of them before and did not think them worth having, however, I will have them examined very particularly, and if any of them are capable of being fitted and will stand a proof, I will report accordingly; but unless every individual Fuzil is tried and answers proof, they certainly would not be worth accepting even as a Gift. I have the Honor to be with great Respect Gentlemen your most obedient Servant
J Williams
The Honorable The Deputies of the united States
 
Notation: Jon Williams Nantes Feby 19. 77
